IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARKEZ J. GARRISON, §
§ No. 298, 2015
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
V. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID Nos. 1401008669
§ 0903 025373
Plaintiff Below, §
Appellee. ‘ §

Submitted: October 1, 2015
Decided: December 11, 2015

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R

This 11th day of December 2015, upon careful consideration of the appellant’s
brief under Supreme Court Rule 26(c), his attomey’s motion to withdraw, and the
State’s response, it appears to the Court that:

(1) In February 2014, the appellant, Markez J. Garrison, was indicted on
charges of Drug Dealing plus Aggravator, Criminal Impersonation, and Possession
of Drug Paraphernalia. Garrison was advised that if he was convicted, the State
intended to have him declared and sentenced as a habitual offender.

(2) On March 21, 2014, Garrison pled guilty to Drug Dealing plus

‘Aggravator. In exchange for the guilty plea, the State agreed to dismiss the other

charges in the indictment and to forego seeking Garrison’s sentencing as a habitual

offender. The Superior Court sentenced Garrison to ﬁfteen years at Level V
suspended after six years and successful completion of the Key Program for

decreasing levels of supervision.

(3) On April 21, 2014, Garrison ﬁled a motion for postconviction relief
under Superior Court Criminal Rule 61. Garrison alleged that his guilty plea was
involuntary due to the ineffective assistance of his defense counsel. Garrison
contended that his defense counsel was ineffective when negotiating the plea
agreement, and that his counsel failed to investigate Garrison’s history of substance
abuse and failed to suppress Garrison’s incriminating admissions to the police.

(4) The Superior Court appointed counsel to represent Garrison and
directed counsel (hereinafter “Postconviction Counsel”) to ﬁle amendments to the
postconviction motion, if necessary. Postconviction Counsel submitted a letter
indicating that amendments to the postconviction motion were not necessary.
Garrison’s defense counsel then ﬁled an afﬁdavit in response to the claims of
ineffective assistance of counsel raised by Garrison, and the State ﬁled a response
opposing the postconviction motion. Defense counsel denied that his representation
of Garrison was ineffective.

(5) By order dated May 18, 2015, the Superior Court denied Garrison’s
motion for postconviction relief on the basis that his claim of ineffective assistance

of counsel was without merit. This appeal followed.

2

(6) On appeal, Postconviction Counsel has ﬁled a brief and a motion to
withdraw under Supreme Court Rule 26(c). Postconviction Counsel asserts that,
based upon a complete and careful examination of the record, there are no arguably
appealable issues.

(7) Postconviction Counsel states that he provided Garrison with a copy of
the motion to withdraw, the Rule 26(c) brief, and a letter explaining that Garrison
had a right to submit written points for the Court’s consideration. Postconviction
Counsel further states that when he did not receive a written response from Garrison,
he had a meeting with Garrison by Video conference. According to Postconviction
Counsel, during the Video conference, Garrison asked Postconviction Counsel to
submit one claim for the Court’s consideration, namely that at the time he entered
into the plea agreement, Garrison did not know the extent of problems in the Ofﬁce
of the Chief Medical Examiner. The State has responded to the position taken by
Postconviction Counsel and the claim asserted by Garrison through Postconviction
Counsel and has moved to afﬁrm the Superior Court’s judgment.1

(8) When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must be satisﬁed that the appellant’s counsel has made

1 Garrison’s failure to reassert the claims he raised in his postconviction motion constitutes a
waiver of those claims on appeal. See Walker v. State, 2014 WL 7010825, at *1 (Del. Dec. 4,
2014) (citing Murphy v. State, 632 A.2d 1150, 1152 (Del. 1993)).

3

a conscientious examination of the record and the law for arguable claims.2 The
Court must also conduct its own review of the record and determine whether “the
appeal is indeed so frivolous that it may be decided without an adversary
presentation.”3 On appeal from the denial of postconviction relief, we review the
Superior Court’s order for abuse of discretion and questions of law de novo.4

(9) Postconviction Counsel represents that Garrison would like the Court
to consider that, at the time he entered into the plea agreement, he did not know the
extent of problems in the Ofﬁce of the Chief Medical Examiner. Because Garrison
did not raise the claim in his motion for postconviction relief,5 our review is limited
to plain error.6

(10) Under plain error review, Garrison’s claim is without merit. Garrison

does not contend that, had he known of the extent of problems in the Ofﬁce of Chief

Medical Examiner, he would not have pled guilty to Drug Dealing plus Aggravator

2 Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. Court oprpeals of Wisconsin, 486 US. 429,
442 (1988); Anders v. California, 386 US. 738, 744 (1967).

3 Penson v. Ohio, 488 US. at 81.
4 Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
5 Postconviction Counsel indicates otherwise in the Rule 26(c) brief.

6 Stanley v. State, 2015 WL 3545413, at *3 (Del. June 4, 2015) (“Plain error is ‘limited to material
defects which are apparent on the face of the record; which are basic, serious, and fundamental in

their character, and which clearly deprive an accused of a substantial right, or which clearly show
manifest injustice.” (quoting Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986))).

4

or that he was not, in fact, in possession of illegal narcotics.7 In his signed guilty
plea form dated March 21, 2014, Garrison indicated that he was freely and
voluntarily pleading guilty to Drug Dealing plus Aggravator and that he was satisﬁed
with his defense counsel’s representation. Absent clear and convincing evidence to
the contrary, Garrison is bound by those representations.8

NOW, THEREFORE, IT IS ORDERED that the motion to afﬁrm is
GRANTED. The judgment of the Superior Court is AFFIRMED. The motion to

withdraw is moot.

BY THE COURT:

Justice % a

7 Aricz'diacono v. State, _ A.3d _, 2015 WL 5933984 (Del. Oct. 12, 2015) (citing Ira Brown v.

State, 108 A.3d 1201 (Del. 2015); Anzara Brown v. State, 117 A.3d 568 (Del. 2015); Brewer v.
State, 2015 WL 4606541 (Del. July 30, 2015)).

8 Palmer v. State, 2002 WL 31546531 (Del. Nov. 13, 2002) (citing Somerville v. State, 703 A.2d
629, 632 (Del. 1997)).